                          Case 20-10692-amc                       Doc 22          Filed 02/26/20 Entered 02/27/20 16:35:41                                              Desc Main
                                                                                  Document     Page 1 of 3
         Fill in this information to identify your case:

         Debtor       1
                               SOLOMON                                                  MILLER
                                stt Name                                                  LaslNarne

         Debtor 2
         (Spouse. if ﬁling) Fm Name                          Mmdte Name                   Last Name


         United States Bankruptcy Court for the; Eastern District          of Pennsylvania

         Case number            20-10692-AMC
             (ff known)                                                                                                                                                      Cl Check if this           is an
                                                                                                                                                                                 amended ﬁling

         Ofﬁcial Form 106D
         Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                                    12/15
         Be as complete and accurate as possible. If two married people are ﬁling together, both are equally responsible for supplying correct
         lnformatlon. If more space is needed, copy the Additional Page, ﬁll it out, number the entries, and attach it to this form. On the top of any
         additional pages, write your name and case number (if known).

        1.     Do any creditors have claims secured by your property?
               El No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
               5  Yes. Fill in all of the information below.


                           List All Secured Claims
                                                                                                                                          Cblumn A             :   Célﬁiﬁh B                     :FCqumn C                    E

                                                                                                                                                               "
    %

        2.    List all secured claims. If a creditor has more than one secured claim, list the creditor separately Amount of claim                                 Value of; collateral insecur‘ed              ,7            Q




              for each claim. If more than one creditor has a particular claim, list the other creditors'In Part 2.                                ,
                                                                                                                                                                   that supports this ~p’ortio‘n
              As much as possible. list the claims'In alphabetical order according to the creditor’s name.                                                *
                                                                                                                                                               ,
                                                                                                                                                                   513i".
                                                                                                                                                                             *


                                                                                                                                                                                         ,
                                                                                                                                                                                                 :glfany        "f

                 M&T BANK                                            Describe the property that secures the claim:                        15
                                                                                                                                               1   15 000 00       $        38'460'00 $76'540'00                              i



                 ”
               c ditofs Name
                                                                    CIO 5357 Belﬁeld Avenue
                 One M&T Plazza                                                                       .

               Number            Street
                                                                    Ph'lI a d e I p h‘Ia P ennsy | vama, [ 19144 ]
                                                                     As   of the date you ﬁle. the claim is:      Check all that apply.
                                                                     D    Contingent
                 Buffalo                           NY 14203          E] Unllquldated
               City                            Slate   ZIP Code      9'   Disputed
             Who owes the debt? Check one.                           Nature of Hen. Check all that apply.
             B  Debtor1 only                                         D    An agreement you made (such as mortgage or secured
             El Debtor 2 only                                             car loan)
             D    Debtor   1   and Debtor 2 only                     D    Statutory lien (such as tax lien, mechanic's lien)
             D    At least one of the deMors and another             D    Judgment lien from a 'aWSUﬂ
                                                                                                                see attehment


                                                                                                                   iii
                                                                     D    Other (including a right to offset)
             D  Check if this claim relates to a
                community debt
             Date debt was Incurred                                  Last 4 digits of account number_5_
LEI                                                                  Describe the property that secures the claim:                        $                        $                             $
               Creditors Name


               Number            Stmet

                                                                     As of the date you file, the claim is: Check all that apply,
E
                                                                     El Contingent                                                                                                                                       i


                                                                     El Unliquidatad                                                                                                                                     %




E




               City                            State   ZIP Code
I                                                                    D    D‘Sputed                                                                                                                                       I;




‘            Who owe“ the debt? Check          (”16-                 Nature of lien. Check all that apply.                                                                                                               5




             D    Debtor   1   0"W                                   D    An agreement you made (such as mortgage or secured
             D    Debtor 2 only                                           car loan)
             D    Debtor   1   and Debtor 2 only                     C] Statutory lien (such as tax lien, mechanic's lien)
             Cl At least one of the debtors and another              U Judgment lien from a lBWSUit
                                                                     El Other (including   a right to offset)
             CI Check if this claim relates to a
                  community debt
             Date debt was incurred




        Ofﬁcial Form 1060
                                                                     Last 4 digits of account number
               Add the dollar value of your entries in Column A on this page. Write that number here:
                                                                                                                   _ _ __
                                                             Schedule D: Creditors Who Have Claims Secured by Property
                                                                                                                                          kw                                      page       1   of
                                                                                                                                                                                                                     ‘
                                 Case 20-10692-amc                                Doc 22           Filed 02/26/20 Entered 02/27/20 16:35:41 Desc Main
                                       SOLOMON                                                     Document
                                                                                                      MILLER
                                                                                                                Page 2 of 3         20-10692~AMC
                 Debtor     1
                                        FkatName
                                                                                                                                                Case number          mm)
                                                       MiddeName                      LaslName




                                  Additional Page
                                                               .              .                                           .
                                                                                                                                                                 WWI; daim ”29“”
                                                                                                                                                                 Amou'       due 1:00“ atom
                                                                                                                                                                                          ,
                                                                                                                                                                                                       ,   r



                                                                                                                                                                                                               I
                                                                                                                                                                                                                           001qu C
                                                                                                                                                                                                                           Unseen rgd
                                  After listing any entnes on this page, number them beginning with 2.3, followed                                                                         rthat gupponsrthls            pofuon
                                                                                                                                                                 Do not died mime                   '
                                  by 2.4, and so forth.                                                                                                          value ofobﬂateral.
                                                                                                                                                                                      ,
                                                                                                                                                                                              claim                    'lfany
                                                                                                                                                                                                                                 ,



                                                                                                                                                                                                                                                        I




                                                                                      Describe the property that secures the clalm:                              $                            $                    $                                    i



                      Creditors Name


                      Number              Street


                                                                                      As of the date you ﬁle, the claim is: Check all that apply.                                                                                                   i




                                                                                      D    Contingent
                    City                               State       ZIP Code           C] Unliquidated                                                                                                                                                   ‘




                                                                                      El   Disputed                                                                                                                                                 :5




             1
                  Who owes the debt? Check one.                                       Nature of lien. Check an that apply.
             ,
                  D     Debtor     1   only                                           D    An agreement you made (such as mortgage or secured
                  El Debtor 2 only                                                         wr loan)                                                                                                                                             j
                                                                                                                                                                                                                                                    ‘




                  D     Debtor     1   and Debtor 2 only                              D    Statutory lien (such as tax lien, mechanic’s lien)
                  El At least one of the debtors and another                          D    JUdeent lien from 3 lawsuit
             [


                                                                                      D    Other (including a right to offset)                                                                                                                  i


                  CI Check If this claim relates to a
                        community debt

                  Date debt was incurred                                              Last 4 digits of account number ____         __ ____ ____
    l_l             Creditors Name
                                                                                      Describe the property that secures the claim:                          $                                5                    $
                                                                                                                                                             4




                                                                                                                                                                                                                                                ‘


                    Number               Street                                   _
                                                                                                                                                             !




                                                                                      As of the date you ﬁle, the claim is: Check all that apply.
                                                                                      D    Contingent
                                                                                      CI Unliquidated
                    Clty                               Stale       ZIP Code
                                                                                      CI Disputed
                  Who owes the debt? Check one.
                                                                                      Nature of lien. Check all that apply.
                  D     Debtor     1   only
                                                                                      0    An agreement you made (such as mortgage or secured
                  D     Debtor 2 only                                                      car loan)
                  D     Debtor 1 and Debtor 2 only                                    D    Statutory lien (such as tax lien. mechanic's lien)
         ‘
                  D     At [east one of the debtors and another                       D    Judgment lien from a lawsuit
                                                                                                         .
     “



                  U     Check if this claim relates to a
                                                                                      D                         .
                                                                                           Other (Including a "gm to Offset)
     -f




     I
                        community debt
     E




                  Date debt was Incurred                                              Last4 digits of account number_              __ __            _
|_l                 Creditors Name
                                                                                      Describe the property that secures the claim:                          5                                S                    $

                                                                                                                                                             ‘


     ‘



                    Number               Street                                                                                                              3




                                                                                                                                                             i
                                                                                      As of the date you ﬁle. the claim is: Check all that apply.
                                                                                      El Contingent
                    City                               31am        ZIP Code           CI Unliquidated
                                                                                      D    Disputed

                  Who owes the debt? Check one.                                       Nature of lien. Check all that apply.                                                                                                                 3




                  D    Debtor      1   only                                           D    An agreement you made (such as mortgage or secured
                  D    Debtor 2 only                                                       car loan)
                  D    Debtor      1   and Debtor 2 only                              C] Statutory lien (such as tax lien, mechanic's lien)
                  D    At least one of the debtors and another                        D    Judgment lien from a lawsuit
                                                                                      D
1




                                                                                           Other (including a right to offset)                                                                                                          f5




5
                  Cl Check if this claim relates to a                                                                                                                                                                                   J


“-

                       community debt                                                                                                                                                                                                   ‘




                  Date debt was incurred                                              Last 4 digits of account           number_ __ __              ____                                                                                ,




                                Add the dollar value of your entries In Column A on this page. Write that number here:
                             If this is the last page of your form, add the doIIar value totals from all pages.
                       ,,   ,LVrjteJhatnumber here:                                             ,g         V        ,,   , ,                    ,     , ,,                                                             <    ,    , a!
                 Ofﬁcial Form 106D                             Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                                            page        __ of        _
               Case 20-10692-amc                 Doc 22        Filed 02/26/20 Entered 02/27/20 16:35:41                                    Desc Main
                                                               Document     Page 3 of 3
                 SOLOMON                                           MILLER                                        (mm) 20’1 0692‘AMC


m
    Demon                                                                                          Case number
                 FirstName      Midde Name          LastName


                  List Others to Be Notiﬁed for a Debt That You Already Listed
L




     Use this page only if you have others to be notiﬁed about your bankruptcy for a debt that you already listed In Part 1. For example, if a collection
     agency ls trying to collect from you for a debt you owe to someone else. list the creditor In Part 1, and than list the collection agancy here. Slmllarly, If
     you have more than one credltor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
i
     be notiﬁed for any debts In Part 1, do not ﬁll out or submit this page.


D                                                                                             On which line in Part   1   did you enter the creditor?
        Name                                                                                  Last 4 digits of account     number_ __        ___~   __                      -‘




        Number        Street




        City                                          State           ZIP Code


U                                                                                             On which line in Part   1   did you enter the creditor?
        Name                                                                                  Last 4 digits of account number      _ _ _ __
        Number       Street




        City                                          State           ZIP Code


U                                                                                             On which line In Part   1   did you enter the creditor?
        Name                                                                                  Last 4 digits of account number ___~          ____    _
        Number       Street




        City                                          State           ZIP Code


U
        Name


        Number       Street
                                                                                                                                        ii
                                                                                              On which line in Part1 did you enter the creditor? 2-1

                                                                                              Last 4 digits of account numberi                      __9_




        City                                          State           ZIP Code

                                                                                              On which line in Part       did you enter the creditor?
LJ                                                                                                                    1


        Name                                                                                  Last 4 digits of account number      _ _ _ __
        Number       Street




        City                                          State           ZIP Code                                                                                         1




U                                                                                            On which line in Part1 did you enter the creditor?                        :-




        Name                                                                                  Last 4 digits of account number __       _ __ __
        Number       Street




                                                      State           ZIP Code



Ofﬁcial Form 106D                            Part 2 of Schedule D: Creditors Who Have Claims Secured by Property                                     page   __ of __
